UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):August 7, 2012 CLEANTECH SOLUTIONS INTERNATIONAL, INC. (Exact name of registrant as specified in Charter) Delaware 001-34591 74-2235008 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) No. 9 Yanyu Middle Road Qianzhou Village, Huishan District, Wuxi City Jiangsu Province, People’s Republic of China (Address of Principal Executive Offices) (86) 51083397559 (Registrant’s Telephone number) Copies to: Asher S. Levitsky PC Ellenoff Grossman & Schole LLP 150 East 42nd Street New York, New York 10017 Phone: (212) 370-1300 Fax: (646) 895-7182 E-mail: alevitsky@egsllp.com Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03Amendments to Articles of Incorporation of Bylaws; Change in Fiscal Year. On August 7, 2012, the Company changed its state of incorporation from Delaware to Nevada, and on that date the Company’s articles of incorporation and bylaws as a Nevada corporation became effective, as disclosed in the Company’s definitive proxy statement dated May 22, 2012. Item 7.01Regulation FD Disclosure On August 8, 2012, the Company issued a press release announcing receipt of new orders for airflow dyeing machines and solar components.A copy of the press release is included as Exhibit 99.1. In accordance with General Instruction B.2 of Form 8-K, the information in Item 7.01 of this Current Report on Form 8-K, including Exhibit 99.1, shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, and shall not be deemed to be incorporated by reference into any of the Company’s filings under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, whether made before or after the date hereof and regardless of any general incorporation language in such filings, except to the extent expressly set forth by specific reference in such a filing. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. Articles of incorporation. Bylaws. Press release issued August 8, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 8, 2012 By: /s/ Jianhua Wu Jianhua Wu Chief Executive Officer
